 Case 1:20-cr-00473-VM Document 128 Filed 09/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               9/9/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 20 CR 473 (VM)
          -against-              :                    ORDER
                                 :
MOHAMMED SABALY,                 :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for the Government, with the consent of counsel
for the Defendant (see Dkt. No. 127), requests that he be
excused from appearing at the status conference currently
scheduled for September 10, 2021. Mr. Sabaly’s appearance is
hereby     excused.   The   Court   hereby       schedules   a    future
appearance date for Mr. Sabaly on Friday October 22, 2021 at
11:30 a.m. if this matter has not been resolved by that time.
        All parties to this action consent to an exclusion of
time from the Speedy Trial Act until October 22, 2021.
        It is hereby ordered that time until October 22, 2021
shall    be   excluded   from   speedy   trial    calculations.     This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              09 September 2021
